Exhibit 10.14

THE WESTERN UNION COMPANY

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level) Effective September 29, 2006

 

1. Purpose

This severance/change in control policy (the “Policy”) is established by The
Western Union Company, a Delaware corporation (“Western Union”), to enable
Western Union to offer a form of income protection to its Eligible Executives in
the event their employment with the Company is involuntarily terminated other
than for Cause. The Policy is also intended to secure for the benefit of the
Company the services of the Eligible Executives in the event of a potential or
actual Change in Control without concern for whether such executives might be
hindered in discharging their duties by the personal uncertainties and risks
associated with a Change in Control, by affording such executives the
opportunity to protect the share value they have helped create as of the date of
any Change in Control and offering income protection to such executives in the
event their employment terminates involuntarily or for Good Reason in connection
with a Change in Control.

This Policy shall constitute a “welfare plan” within the meaning of Section 3(1)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
shall be construed in a manner consistent with such intent.

 

2. Effective Date

The effective date of this Policy is September 29, 2006 (the “Effective Date”).

 

3. Definitions

Base Salary means the Eligible Executive’s current annualized rate of base cash
compensation as paid on each regularly scheduled payday for the executive’s
regular work schedule as of his or her Termination Date and including any
before-tax contributions that are deducted for Company benefit plan purposes.
Base Salary shall not include taxable or nontaxable fringe benefits or awards,
vacation, performance awards, bonus, commission or other incentive pay, or any
payments which are not made on each regular payday, regardless of how such
payments may be characterized.

Board means the Board of Directors of Western Union.

Cause means the willful and continued failure by an Eligible Executive to
substantially perform the duties assigned by the Company (other than a failure
resulting from Disability), the willful engagement by an Eligible Executive in
conduct which is demonstrably injurious to the Company (monetarily or
otherwise), any act of dishonesty, the commission of a felony, the continued
failure by an Eligible Executive to meet performance standards, an Eligible
Executive’s excessive absenteeism or a significant violation by an Eligible
Executive of any statutory or common law duty of loyalty to the Company.

Change in Control means

 

  (a)

the acquisition by any individual, entity or group (a “Person”), including any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act,
of beneficial ownership within the meaning of Rule 13d-3 promulgated under the
Exchange Act, of 25% or more of either (i) the then outstanding shares of common
stock of Western Union (the “Outstanding Common Stock”) or (ii) the combined
voting power of the then outstanding securities of Western Union entitled to
vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from Western Union (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from Western Union),
(B) any acquisition by Western Union, (C) any acquisition by an employee benefit
plan (or



--------------------------------------------------------------------------------

THE WESTERN UNION COMPANY

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level)

 

 

related trust) sponsored or maintained by Western Union or any corporation
controlled by Western Union or (D) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i), (ii), and (iii) of subsection
(c) of this definition; provided further, that for purposes of clause (B), if
any Person (other than Western Union or any employee benefit plan (or related
trust) sponsored or maintained by Western Union or any corporation controlled by
Western Union) shall become the beneficial owner of 25% or more of the
Outstanding Common Stock or 25% or more of the Outstanding Voting Securities by
reason of an acquisition by Western Union, and such Person shall, after such
acquisition by Western Union, become the beneficial owner of any additional
shares of the Outstanding Common Stock or any additional Outstanding Voting
Securities and such beneficial ownership is publicly announced, such additional
beneficial ownership shall constitute a Change in Control;

 

  (b) the cessation of individuals who constitute the Board (the “Incumbent
Board”) as of the date this Policy is adopted by the Committee, to constitute at
least a majority of such Incumbent Board; provided that any individual who
becomes a director of Western Union subsequent to the date this Policy is
adopted by the Committee whose election, or nomination for election by Western
Union’s stockholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of Western Union as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;

 

  (c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Western Union (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 60% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns Western Union or all or substantially all of Western Union’s
assets either directly or indirectly) in substantially the same proportions
relative to each other as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Common Stock and the Outstanding Voting
Securities, as the case may be, (ii) no Person (other than Western Union; any
employee benefit plan (or related trust) sponsored or maintained by Western
Union or any corporation controlled by Western Union; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 25% or
more of the Outstanding Common Stock or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 25% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

- 2 -



--------------------------------------------------------------------------------

THE WESTERN UNION COMPANY

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level)

 

  (d) the consummation of a plan of complete liquidation or dissolution of
Western Union.

Committee means the Compensation and Benefits Committee of the Board or its
delegate or successor.

Company means Western Union or its subsidiaries or any successor (whether direct
or indirect, by purchase, merger, consolidation, reorganization or otherwise,
including, without limitation, any successor due to a Change in Control) to the
business or assets of Western Union, except that for purposes of Section 16, the
definition of Change of Control and other provisions where the context so
requires, Company means Western Union or any such successor.

Disability means the inability of the Eligible Executive to substantially
perform such executive’s duties and responsibilities due to a physical or mental
condition (i) that would entitle such executive to benefits under the Company’s
long-term disability plan or, if the Committee deems it relevant, any disability
rights provided as a matter of local law or (ii) if such executive is not
eligible for long-term disability benefits under any plan sponsored by the
Company, that would, as determined by the Committee, entitle such executive to
benefits under the Company’s long-term disability plan if the executive were
eligible therefor.

Eligible Executive means an individual who is designated by Western Union as an
insider for purposes of Section 16 of the Exchange Act and who is a member of
Western Union’s Executive Committee on the earlier of his or her Termination
Date or the date of a Change in Control.

Exchange Act means the Securities Exchange Act of 1934, as amended.

Good Reason means any one or more of the following: (i) action by the Company
resulting in a diminution of the Eligible Executive’s titles or positions with
the Company, (ii) a reduction in the Eligible Executive’s Base Salary or bonus,
or (iii) action by the Company to require the relocation of the Eligible
Executive more than thirty-five (35) miles from the Eligible Executive’s current
principal work location without the executive’s consent. Within 30 days after
the Eligible Executive becomes aware of one or more actions or inactions
described in the preceding sentence, the Eligible Executive shall deliver
written notice to the Company of the action(s) or inaction(s) (the “Good Reason
Notice”). The Company shall have 30 days after the Good Reason Notice is
delivered to cure the particular action(s) or inaction(s). If the Company so
effects a cure, the Good Reason Notice will be deemed rescinded and of no
further force and effect.

Severance Benefits means the benefits payable to an Eligible Executive pursuant
to this Policy, other than the Change in Control-related benefits payable
pursuant to Sections 7(c)(ii) and 8 hereof.

Severance Period means with respect to Western Union’s Chief Executive Officer
the 36 consecutive month period commencing on the executive’s Termination Date
and with respect to all other Eligible Executives the 24 consecutive month
period commencing on the executives’ Termination Date.

Termination Date means the date on which the Eligible Executive’s employment
with the Company terminates for a reason set forth under Section 5.

 

4. Eligibility

All Eligible Executives who have been on the Company’s or a Company subsidiary’s
or affiliate’s payroll for at least three months are eligible to receive
benefits according to the terms of this Policy. Executives are not eligible for
any benefits under this Policy during the first three months of their
employment.

 

- 3 -



--------------------------------------------------------------------------------

THE WESTERN UNION COMPANY

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level)

 

5. Eligible Termination Reasons

 

  (a) Prior to the occurrence of a Change in Control, action by the Company (or
in the case of an Eligible Executive employed by a subsidiary of the Company, by
such subsidiary) to involuntarily terminate the employment of an Eligible
Executive with the Company (and its subsidiaries), but not including a
termination of employment on account of death, Disability or for Cause.

 

  (b) After the occurrence of a Change in Control, (i) action by the Company (or
in the case of an Eligible Executive employed by a subsidiary of the Company, by
such subsidiary) to involuntarily terminate the employment of an Eligible
Executive with the Company (and its subsidiaries), but not including a
termination of employment on account of death, Disability or for Cause, or
(ii) voluntary termination of employment by an Eligible Executive for Good
Reason during the period commencing on and ending twenty-four (24) months after
the date of the Change in Control.

 

6. Non-Eligible Termination Reasons

A non-eligible termination reason is any reason for an Eligible Executive’s
termination of employment by the Company and its subsidiaries that is not an
eligible termination reason described in Section 5.

 

7. Severance and Change in Control Benefits. The provisions of this Section are
subject, without limitation, to the provisions of Section 9 hereof.

 

  (a) Severance Pay. If an Eligible Executive’s employment with the Company is
terminated after the Effective Date for any reason set forth in Section 5, the
Company shall pay the Eligible Executive the following amounts:

 

  (i) An amount equal to 2 multiplied by the sum of (1) the Eligible Executive’s
Base Salary and (2) the target bonus payable to the Eligible Executive pursuant
to the Company’s Senior Executive Incentive Plan (or the bonus plan then
applicable to the executive), for the year in which the Termination Date occurs.

 

  (ii) A prorated amount of the Eligible Executive’s target bonus under the
Company’s Senior Executive Incentive Plan (or the bonus plan then applicable to
the executive) for the year in which the Termination Date occurs. Such prorated
amount shall be equal to the product of (1) the Eligible Executive’s target
bonus for the year in which the Termination Date occurs and (2) the ratio of the
number of days elapsed during such year prior to the Termination Date to 365.

 

  (iii) For purposes of this subsection (a), if an Eligible Executive’s annual
target bonus has not yet been established for the year in which the Termination
Date occurs, the Eligible Executive’s annual target bonus for the immediately
preceding year shall be used to determine the Eligible Executive’s Severance
Pay. If no such prior year target bonus exists with respect to the Eligible
Executive, the target bonus established for a similarly situated Eligible
Executive shall be used, as determined by the Committee.

 

  (b)

Continued Health Benefits Coverage. If an Eligible Executive’s employment with
the Company is terminated after the Effective Date for any reason set forth in
Section 5, the Eligible Executive

 

- 4 -



--------------------------------------------------------------------------------

THE WESTERN UNION COMPANY

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level)

 

 

and his or her eligible dependents shall be given the opportunity to elect
continued group health coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”) with respect to all group
health plans in which the Eligible Executive and his or her dependents were
participating immediately prior to such termination. Provided that the Eligible
Executive (and/or his or her dependents) timely elects such coverage, the
Company shall pay to the Eligible Executive, as an additional Severance Benefit,
a lump sum approximately equal to the difference in cost between COBRA premiums
and active employee premiums for 18 months of COBRA coverage as calculated by
the Company in its discretion as of the Termination Date, which payment shall
constitute taxable income to the Eligible Executive and which shall be paid in a
lump sum on the first date in which the Eligible Executive begins to receive
Severance Payments under this Policy. An Eligible Executive receiving Severance
Benefits under this Policy shall also be entitled to receive during the
Severance Period any financial planning benefits which the Eligible Executive
was receiving as of the Termination Date, but shall not be entitled to receive
any other perquisites after such date. Notwithstanding the foregoing, the
executive’s continued group health coverage under this subsection shall cease as
of the date the executive becomes eligible to receive such benefits under a
subsequent employer’s benefit programs, to the extent permitted under COBRA.
Eligible Executives receiving Severance Benefits under this Policy are not
eligible to continue contributions to the Company’s qualified retirement plans
or nonqualified deferred compensation program.

 

  (c) Equity-Based Awards

 

  (i) Non-Change in Control. If an Eligible Executive’s employment with the
Company is terminated for an eligible termination reason described in
Section 5(a), all outstanding equity-based awards granted to the Eligible
Executive under The Western Union Company 2006 Long-Term Incentive Plan (or a
successor plan) (hereinafter the “LTIP”) that are eligible to become fully
vested and exercisable contingent upon the Eligible Executive’s continued
employment and the passage of time (whether or not the Company or the executive
have attained any specified performance goals) (“Time Vested Awards”), other
than Time Vested Awards that are Stock Awards (as defined in the LTIP), shall
continue to vest solely on account of the passage of time during the Eligible
Executive’s Severance Period and be exercisable in accordance with their terms
until the end of the Eligible Executive’s Severance Period (or, if earlier, the
expiration of the original term of the award) but not thereafter. If an Eligible
Executive’s employment with the Company is terminated for an eligible
termination reason described in Section 5(a), all Time Vested Awards granted to
the Eligible Executive under the LTIP that are Stock Awards shall vest on a
prorated basis effective on the Eligible Executive’s Termination Date. Such
prorated vesting shall be calculated on a grant-by-grant basis by multiplying
the number of unvested shares subject to each Stock Award by a fraction, the
numerator of which is the number of days that have elapsed between the grant
date and the Eligible Executive’s Termination Date and the denominator of which
is the number of days between the grant date and the date the shares would have
become fully vested had the Eligible Executive not terminated his or her
employment. This subsection shall not affect the vesting, exercisability or
payment of any LTIP award that is not a Time Vested Award.

 

  (ii)

Change in Control. In the event of a Change in Control, all outstanding
equity-based awards granted to the Eligible Executive under the LTIP that are
Time Vested Awards (including but not limited to grants of nonqualified stock
options, stock appreciation

 

- 5 -



--------------------------------------------------------------------------------

THE WESTERN UNION COMPANY

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level)

 

 

rights, restricted stock awards, and restricted stock unit awards) shall become
fully vested and exercisable or payable as of the effective date of the Change
in Control. In addition, in the event of a Change in Control, all outstanding
equity-based awards granted to the Eligible Executive under the LTIP that are
not Time Vested Awards and that are eligible to become exercisable, vested or
payable (or which provide for accelerated exercisability, vesting or payment)
upon the attainment of specified performance goals shall become fully vested and
exercisable or payable as if any applicable performance period had lapsed and as
if the performance goals had been satisfied at the target level (or, if greater,
based upon actual performance) as of the effective date of the Change in
Control. In the event this subsection applies, nonqualified stock options and
stock appreciation rights granted to an Eligible Executive shall remain
exercisable until the earliest of the end of the Eligible Executive’s Severance
Period, if applicable, the date otherwise provided for in the LTIP if the
Eligible Executive terminated employment for a non-eligible termination reason
described in Section 6, or the expiration of the original term of the award.

 

  (d) Legal Fees. If after exhausting the administrative remedies provide for in
Section 19 herein, an Eligible Executive commences litigation and as a result
thereof, whether by judgment or settlement, becomes entitled to receive benefits
in an amount greater than prior to such litigation, the Company shall pay the
reasonable legal fees and related expenses incurred by the Eligible Executive in
connection with such litigation.

 

8. Certain Additional Payments

 

  (a) Notwithstanding anything in this Policy to the contrary, in the event it
is determined that any payments or benefits provided by the Company to or on
behalf of an Eligible Executive (whether pursuant to the terms of this Policy or
otherwise) (any such payments or benefits being referred to in this Section as
“Payments”), but determined without taking into account any additional payments
required under this Section, would be subject to the excise tax imposed by Code
Section 4999, or any interest or penalties are incurred by the Eligible
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, collectively referred to herein as the “Excise
Tax”), then the Eligible Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount so that after payment by the
Eligible Executive of all federal, state and local taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any federal, state or local income taxes (and any interest and penalties imposed
with respect thereto) and the Excise Tax imposed upon the Gross-Up Payment, the
Eligible Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. Notwithstanding the foregoing, if it is
determined that the Eligible Executive otherwise would be entitled to a Gross-Up
Payment, but that the Payments to the Eligible Executive do not exceed 110% of
the amount which is one dollar less than the smallest amount that would give
rise to any Excise Tax (the “Reduced Amount”), then no Gross-Up Payment shall be
made to the Eligible Executive and the Payments shall be reduced to the Reduced
Amount. In such event, the reduction will occur in the following order unless
the Eligible Executive elects in writing a different order (provided, however,
that such election shall be subject to Company approval if made on or after the
date on which the event that triggers the Payment occurs): (i) reduction of cash
payments; (ii) cancellation of accelerated vesting of equity awards; and
(iii) reduction of other employee benefits. If acceleration of vesting of
compensation from an Eligible Executive’s equity awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant unless the Eligible Executive elects in writing a different order for
cancellation.

 

- 6 -



--------------------------------------------------------------------------------

THE WESTERN UNION COMPANY

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level)

 

  (b) Subject to the provisions of Section 8(c), all determinations required to
be made under this Section, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be used
in arriving at such determination, shall be made by the independent registered
public accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control (the “Accounting
Firm”). In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Company shall appoint another nationally recognized independent registered
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). The
Accounting Firm shall provide its calculations, together with detailed
supporting documentation, to the Company and the Eligible Executive within
fifteen (15) calendar days after the date on which the Eligible Employee’s right
to Payment is triggered (if requested at that time by the Company or the
Eligible Executive) or such other time as requested by the Company or the
Eligible Executive. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 8, shall be paid by the Company to the Eligible Executive within five
days of the receipt of the Accounting Firm’s determination. If the Accounting
Firm determines that no Excise Tax is payable by the Eligible Executive, it
shall furnish the Eligible Executive with a written opinion that no Excise Tax
will be imposed. Any good faith determination by the Accounting Firm shall be
binding upon the Company and the Eligible Executive. As a result of the
uncertainty in the application of Code Section 4999 at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 8(c) and the Eligible Executive thereafter is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Eligible Executive.

 

  (c) The Eligible Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Eligible Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Eligible Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Eligible Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Eligible Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Eligible Executive shall:

 

  (i) give the Company any information reasonably requested by the Company
relating to such claim;

 

  (ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

  (iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

 

- 7 -



--------------------------------------------------------------------------------

THE WESTERN UNION COMPANY

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level)

 

  (iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred by the Eligible
Executive in connection with such contest and shall indemnify and hold the
Eligible Executive harmless, on an after-tax basis, for any Excise Tax or
federal, state or local income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
Section 8(c), the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Eligible Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and the Eligible Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided further, that if the Company directs the
Eligible Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to the Eligible Executive on an interest-free
basis and shall indemnify and hold the Eligible Executive harmless, on an
after-tax basis, from any Excise Tax or federal, state or local income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Eligible Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Eligible Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

 

  (d) If, after the receipt by the Eligible Executive of an amount advanced by
the Company pursuant to Section 8(c), the Eligible Executive becomes entitled to
receive, and receives, any refund with respect to such claim, the Eligible
Executive shall (subject to the Company’s complying with the requirements of
Section 8(c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Eligible Executive of an amount advanced by the Company
pursuant to Section 8(c), a determination is made that the Eligible Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Eligible Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

 

9. Requirement of Release and Restrictive Covenant

The provision of Severance Benefits under this Policy is conditioned upon the
Eligible Executive timely signing an Agreement and Release (in a form
satisfactory to the Company) which will include restrictive covenants and a
comprehensive release of all claims. In this Agreement and Release, the Eligible
Executive will be asked to release the Company and its directors, officers,
employees and agents from any and all claims the Eligible Executive may have
against them, including but not limited to any contract, tort, or wage and hour
claims, and any claims under Title VII, the ADEA, the ADA, ERISA, and other
federal, state or local laws. Under the Agreement and Release, the Eligible
Executive must also agree not

 

- 8 -



--------------------------------------------------------------------------------

THE WESTERN UNION COMPANY

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level)

 

to solicit business similar to any business offered by the Company from any
Company customer, not to advise any entity to cancel or limit its business with
the Company, not to recruit, solicit, or encourage any employee to leave their
employment with the Company, not to perform the same or substantially the same
functions or job duties that the Eligible Executive performed for the Company
for any business enterprise engaging in activities that compete with the
business activities of the Company, not to disclose any of Company’s trade
secrets or confidential information, and not to disparage the Company or its
employees in any way. These obligations are in addition to any other
non-solicitation, noncompete, nondisclosure, or confidentiality agreements the
Eligible Executive may have executed while employed by Company. No Severance
Benefits will commence under this Policy prior to the eighth day following the
date on which the Company has received the Eligible Executive’s fully executed
Agreement and Release.

 

10. Method of Payment

Cash Severance Benefits payable hereunder to an Eligible Executive under the
Policy on account of a termination of employment that occurs prior to a Change
in Control, other than the amount payable pursuant to Section 7(b) shall be paid
in substantially equal installments consistent with the Company’s executive
payroll practice during the Executive’s Severance Period. Cash Severance
Benefits payable hereunder to an Eligible Executive under the Policy on account
of a termination of employment that occurs on or after the date a Change in
Control occurs shall be paid in a lump sum. Payment of cash Severance Benefits
under this Policy shall commence on or as soon as administratively practical
following the date which is six months after the Eligible Executive’s
Termination Date and shall be paid in full no later than the end of the Eligible
Executive’s Severance Period. In no event shall payment of any Severance Benefit
be made prior to the effective date of the release described in Section 9 above.
In all cases, the payment of Severance Benefits under this Policy shall comply
with the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended, to the extent applicable. If an Eligible Executive dies after becoming
eligible for Severance Benefits and executing an Agreement and Release but
before full receipt of all cash Severance Benefits, the remaining cash Severance
Benefits will be paid to the Eligible Executive’s estate in one lump sum. If an
Eligible Executive dies after becoming eligible for Severance Benefits but
before executing an Agreement and Release, his or her estate or representative
may not execute an Agreement and Release and no Severance Benefits with respect
to the Eligible Executive are payable under this Policy. All payments under this
Policy will be net of amounts withheld with respect to taxes, offsets, or other
obligations.

 

11. Offsets

The Company may, in its discretion and to the extent permitted under applicable
law, offset against the Eligible Executive’s benefits under this Policy any
other severance or termination benefits payable to the Eligible Executive by the
Company (whether by contract or as a result of the requirements of applicable
law), the value of unreturned property, and any outstanding loan, debt or other
amount the Eligible Executive owes to the Company. The Company may recover any
overpayment of benefits made to an Eligible Executive or an Eligible Executive’s
estate under this Policy or, to the extent permitted by applicable law, offset
any other overpayment made to the Eligible Executive against any Policy benefits
or other amount the Company owes the Eligible Executive or the Eligible
Executive’s estate.

 

12. Outplacement

In the Committee’s sole and absolute discretion, Eligible Executives who are
eligible for Severance Benefits under the Policy also may be eligible for
outplacement services selected by the Company. Eligibility for and the scope of
any outplacement services will be determined in the sole discretion of the

 

- 9 -



--------------------------------------------------------------------------------

THE WESTERN UNION COMPANY

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level)

 

Committee. Under no circumstances shall any Eligible Executive be eligible to
receive a cash payment in lieu of outplacement services.

 

13. Re-employment and Other Employment

In the event an Eligible Executive is re-employed by the Company prior to the
commencement of or within the Severance Period, the payment of any Severance
Benefits payable with respect to the prior termination immediately will cease
and such Severance Benefits shall no longer be payable under this Policy.

Subject to Section 9 of this Policy, if an Eligible Executive obtains employment
(other than with the Company) while receiving Severance Benefits, the Eligible
Executive shall continue to receive any remaining cash Severance Benefits in
accordance with the payment schedule then in effect, but, except as otherwise
required under applicable law, he or she will no longer be eligible to receive
continued benefits under Section 7(b) of this Policy as of the date the
executive becomes eligible to receive such benefits under a subsequent
employer’s benefit programs.

 

14. Funding

This Policy is not funded, and payment of benefits hereunder shall be made
solely from the general assets of the Company. An Eligible Executive entitled to
benefits hereunder shall have only the rights of a general creditor of the
Company.

 

15. Administration

This Policy shall be administered by the Committee, which as the Named Fiduciary
shall have the absolute discretion and exclusive right to interpret, construe
and administer the Policy and to make final determinations on all questions
arising under the Policy, including but not limited to questions concerning
eligibility for, the amount of and receipt of Policy benefits. All decisions of
the Committee will be conclusive, final and binding upon the parties.
Notwithstanding the foregoing, upon the occurrence of a Change in Control,
determinations of the Committee hereunder shall be subject to de novo judicial
review.

 

16. Amendment or Termination of the Policy

The Company reserves the right to amend or terminate this Policy at any time in
its sole discretion, provided, however, that during the period commencing upon
the earliest of (a) the signing of a definitive agreement that, if consummated,
would result in a Change in Control, (b) the filing of a tender offer with the
Securities and Exchange Commission that, if accepted, would result in a Change
in Control, or (c) the election of a director to the Board who is not a member
of the Incumbent Board (each, a “Triggering Event”) and ending upon the earlier
of (x) the date on which the Committee in its sole discretion determines that
the Triggering Event will not actually result in a Change in Control, or (y) the
36 month anniversary of the Change in Control, the Company shall not amend or
terminate this Policy without the consent of each affected Eligible Executive.

 

17. Limitation on Individually Negotiated Severance Arrangements

As of the Effective Date, this Policy is intended to be the sole source of
severance and change in control benefits for Eligible Executives. Absent prior
Board approval, no individual agreement shall be entered into with any Eligible
Executive or any person being considered for promotion or hire as an Eligible
Executive which would provide severance or change in control-type benefits.

 

- 10 -



--------------------------------------------------------------------------------

THE WESTERN UNION COMPANY

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level)

 

18. Miscellaneous

No executive shall vest in any entitlement to or eligibility for benefits under
this Policy until he or she has satisfied all requirements for eligibility and
the conditions required to receive the benefits specified in this Policy have
been satisfied. No interest shall accrue on any benefit to which an Eligible
Executive may be entitled under this Policy. No benefits hereunder, whether or
not in pay status, shall be subject to any pledge or assignment, and no creditor
may attach or garnish any Eligible Executive’s Policy benefits. This Policy does
not create any contract of employment or right to employment for any period of
time. Employment with the Company is at-will, and may be terminated by either
the Company or the Eligible Executive at any time for any reason.

 

19. Review Procedure

Executives eligible to receive benefits under this Policy will be notified of
such eligibility as soon as administratively practicable after the event occurs
which gives rise to the provision of Policy benefits. If an executive who
believes he or she is eligible to receive Policy benefits does not receive such
notice or disagrees with the amount of benefits set forth in such notice, or if
an executive is informed that he or she is not eligible for benefits under this
Policy, the executive (or his or her legal representative) may file a written
claim for benefits with the Company’s senior human resources executive or such
other officer or body designated by the Committee for this purpose. The written
claim must include the facts supporting the claim, the amount claimed, and the
executive’s name and mailing address.

If the claim is denied in part or in full, the Company’s senior human resources
executive (or other designated officer or body) will notify the executive by
mail no later than 90 days (or 180 days in special circumstances) after receipt
of the written claim. The notice of denial will state the specific reasons for
the denial, the provisions of the Policy on which the denial is based, a
description of any additional information or material required by the Committee
to consider the claim if applicable, as well as an explanation as to why such
information or material is necessary, an explanation of the Policy’s review
procedures and the time limits applicable to such procedures, and the
executive’s right to bring a civil action under ERISA Section 502(a) in the
event of an adverse determination upon review.

An executive (or his or her legal representative) may appeal the denial by
filing a written appeal with the Committee. The written appeal must be received
no later than 60 days after the executive or legal representative received the
notice of denial. During the same 60-day period, the executive or legal
representative may have reasonable access to pertinent documents and may submit
written comments and supporting documents, records and other materials to the
Committee. The Committee will review the appeal and notify the executive or
legal representative by mail of its final decision no later than the next
regularly scheduled Committee meeting, or if the appeal is received less than 30
days before such meeting, the second regularly scheduled meeting after the
Committee receives the written appeal.

Rights Under the Employee Retirement Income Security Act (ERISA)

As a participant in the Policy, an Eligible Executive is entitled to certain
rights and protections under ERISA which provides that all Policy participants
shall be entitled to:

Receive Information About The Policy And Benefits

The executive may examine, without charge, at the plan administrator’s office
and at other specified locations such as worksites, all documents governing the
plan and a copy of the latest annual report

 

- 11 -



--------------------------------------------------------------------------------

THE WESTERN UNION COMPANY

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level)

 

(Form 5500 Series) filed with the U.S. Department of Labor and available at the
Public Disclosure Room of the Employee Benefits Security Administration.

The executive may obtain, upon written request to the plan administrator, copies
of documents governing the operation of the Policy including copies of the
latest annual report (Form 5500 Series). The administrator may make a reasonable
charge for the copies.

The executive may receive a summary of the plans’ annual financial report. The
plan administrator is required by law to furnish each participant with a copy of
this summary annual report.

Prudent Actions by Policy Fiduciaries

In addition to creating rights for Policy participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate the Policy, called “fiduciaries” of the Policy,
have a duty to do so prudently and in the interest of the Policy participants
and beneficiaries. No one, including an executive’s employer or any other
person, may fire an executive or otherwise discriminate against an executive in
any way to prevent such executive from obtaining a welfare benefit or exercising
his or her rights under ERISA.

Enforcement of Rights

If an executive’s claim for benefits is denied or ignored, in whole or in part,
the executive has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

Under ERISA, there are steps that can be taken to enforce the above rights. For
example, if an executive requests a copy of Policy documents or the latest
annual report from the Policy and does not receive them within 30 days, the
executive may file suit in a Federal court. In such a case, the court may
require the plan administrator to provide the materials, and pay the executive
up to $110 a day until the executive receives the materials, unless the
materials were not sent because of reasons beyond the control of the
administrator. If an executive has a claim for benefits which is denied or
ignored, in whole or in part, he or she may file suit in a state or Federal
Court. If it should happen that the Policy fiduciaries misuse the plan’s money,
or if an executive is discriminated against for asserting his or her rights, the
executive may seek assistance from the U.S. Department of Labor, or may file a
suit in a Federal court. The court will decide who should pay court costs and
legal fees. If the executive is successful the court may order the person the
executive has sued to pay these costs and fees. If the executive loses, the
court may order the executive to pay these costs and fees, for example, if it
finds the executive’s claim is frivolous.

Assistance With Questions

An executive who has questions about the Policy should contact the plan
administrator. If an executive has any questions about this statement or about
his or her rights under ERISA, or if the executive needs assistance in obtaining
documents from the plan administrator, he or she should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in a telephone directory or the Division of Technical Assistance
and Inquiries, Employee Benefits Security Administration, U.S. Department of
Labor, 200 Constitution Avenue, NW, Washington, D.C. 20210. The executive may
also obtain certain publications about his or her rights and responsibilities
under ERISA by calling the publication’s hotline of the Employee Benefits
Security Administration.

 

- 12 -



--------------------------------------------------------------------------------

THE WESTERN UNION COMPANY

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level)

 

ADDITIONAL INFORMATION

The details on the following chart are provided for the Eligible Executive’s
information and possible use.

 

Name of Policy    Type of Policy    Policy Year: The Western Union Company
Severance/       Change in Control Policy    Welfare    1/1 - 12/31 (Executive
Committee Level)      

Type of Policy Administration

Self-Administered

Policy Sponsor

The Western Union Company

12500 E. Belford Avenue

Englewood, CO 80112

Plan Administrator

Compensation and Benefits Committee of the Board of Directors

c/o The Western Union Company

Office of the General Counsel

12500 E. Belford Avenue

Englewood, CO 80112

Agent for Service of Legal Process

The Western Union Company

Office of the General Counsel

12500 E. Belford Avenue

Englewood, CO 80112

In addition, service of legal process may be made upon the Plan Administrator.

Identification Number (Policy Sponsor)

20-4531180

Identification Number (Policy)

506

THIS DESCRIPTION OF THE WESTERN UNION COMPANY SEVERANCE/CHANGE IN CONTROL POLICY
FOR EXECUTIVE COMMITTEE-LEVEL PARTICIPANTS SERVES AS THE OFFICIAL PLAN DOCUMENT
AND AS THE LEGAL SUMMARY PLAN DESCRIPTION.

 

- 13 -